DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 are indefinite for the recitation of “about" preceding the parameters of temperature in the method of making gelled feed composition. Claims 2-4 all depend from claim 1 which recites a temperature range of “60°C to 85°C” and dependent claims 2-4 recite the term “about” with temperature range, e.g., Claim 2 recites “about 60°C to about 70°C”, Claim 3 recites “about 65°C to about 85°C” and still further claim 4 recites “about 80°C”. As such the metes and bounds of term "about" are not clear as recited, for instance does “about 60°C”  as recited in claim 2 includes temperatures both below and above 60°C, does it include between 55°C and 65°C or some other interpretation. Similarly, “about 70°C” (claim 2), about 65°C, about 85°C (claim 3), about 80°C (claim 4) also suffer from the same deficiency. 
Correction and/or clarification is required and it is suggested that recitation of definite ranges with aid in clarification of the inventive concept.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3-5, 7-9, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al.  (CN 102150759A), hereinafter Hong in view of Sanderson (NPL “Applications of Xanthan gum” British polymer Journal, Volume 13, June 1981, pages 71-75, hereinafter Sanderson),  and Marrs et al., (US5633030), hereinafter Marrs.

Note: Hong translation “coagulant” is the same as a gelling agent and it addressed as a gelling agent in the rejection.
Regarding claim 1, Hong teaches a process for preparing a gelled feed for an animal (Abstract, para 8 of machine translation), comprising: 
a) forming a mixture of water and a gelling agent, wherein the temperature of the water is from 60.degree.  C. to 85.degree.  C. (See machine translation para 11, 24) 

c) cooling the mixture until it has gelled  and d) destructuring the gelled mixture to obtain a gelled feed, 
 ( 12 and 26 teach cool and para13- 14 where the machine translation is “stir evenly” and para 14 “cool to obtain jelly feed” , where the stir evenly after the cooling step of para 12 is being interpreted as destructuring the gelled mixture to acieve an evenly mixed geed mixture or “jelly feed).
Hong teaches addition of feed /nutrients in powdered form (See machine translation para 13 and d) destructuring the gelled mixture to obtain a gelled feed.
Regarding the gelling composition Hong teaches that the gelling agents/ coagulant is one or any combination of  “gelatin, xanthan gum, fish gelatin powder, carrageenan, pectin, acacia gum, sodium alginate, guar gum, agar, locust bean gum, cold gelatin” (See machine translation of Hong, Para 17 and para 28, emphasis added). Thus, applicant’s claimed gelling agents were known and taught by Hong. Hong further teaches hat the total content of gelling agents/ coagulants by weight varies from 0.1 to 30% in the gelled feed/ “jelly feed” (Machine translation para 15 and 24), which includes applicants recited range of 0.1-2% by weight as per claim 9.  

Hong, however does not specifically teach that the gelling “wherein the gelling agent comprises from 50 to 75% by weight of xanthan gum, from 0.5 to 13% by weight of locust bean gum, and from 12 to 37% by weight of guar gum, relative to the total weight of the gelling agent.” However, synergistic interaction of xanthan gum with galactomannans, notably locust bean gum and guar gum is well-known in the art (as taught by Sanderson NPL page 72 Column 2, Para 2 and items (vii) and (viii) and page 74 Column 2). Gelling agent combinations of xanthan gum, locust bean gum and guar gum were also known in the food art as well as taught by Marrs. Marrs is pertinent as prior art because it teaches a gelling composition that is utilized for edible products. Marrs teaches of comestible product “exist in a gelled state and, preferably, the gel has a melting point of from 0 °C to 45°C” (Column 3, lines 38-40), i.e.,  “gels having melt-in-the-mouth characteristics” (Column 3, lines 5-8), wherein the relative proportion of gelling agent are “an amount of from 0.3 to 1.5% by weight (e.g., 0.4 to 1.2% by weight)” (Column 3, lines 36-38), which falls in the claimed range recited by applicant in claim 9. Regarding the gelling agent composition, Marrs teaches a combination of xanthan, locust bean and guar gum, as instantly claimed and also taught by Hong. Further regarding the relative proportions of the three gelling agent components Marrs teaches “from 20 to 80% by weight xanthan, up to 20% by weight locust bean gum (preferably 0.5% to 10% by weight) and from 20 to 80% by weight guar gum (e.g., from 40 to 60% by weight)” (Marrs Column 3, lines 23-26), where the proportions taught by Marrs for xanthan overlap the claimed 50-75%, for locust bean it overlaps the claimed 0.5 to 13% and for guar gum overlaps the claimed 12-37%. Thus the gelling agent composition recited in the claimed invention was known in the art at the time of the effective filing date of the invention as taught by Marrs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include gelling agent in the range as recited by the applicant in claim 9 (as is also taught by Hong and Marrs) and provide the gelling agent comprising “from 50 to 75% by weight of 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding the limitations of claims 3-4 which recite that “the step of forming the mixture of water and the gelling agent is carried out at a temperature of about 65°C to about 85°C” (Claim 3) and “the step of forming the mixture of water and the gelling agent is carried out at a temperature of about 80°C”, applicant is referred to Hong machine translation para 11 and 24 where 80-100 °C is taught). Also see rejection of claim1 step (a)) Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
 
Regarding the limitations of claim 5, Hong as applied to claim 1 above teaches placing the feed in containers and “place to cool” But Hong is silent regarding “wherein the cooling is carried out until the mixture reaches a temperature of less than or equal to about 20°C”. However, placing the food or feed material in a cool place at about room temperature or even at about refrigeration temperature is common knowledge. Further Hong as applied in view of Marrs to address the limitations of gelling agents. At the time of the effective filing date of the invention one of ordinary skills had the knowledge that temperature of an edible gel formation varies at least based on the type of gelling agent, the concentration of gelling agent in the mixture to name a few. As applied above in claim 1, Marrs teaches of comestible product “exist in a gelled state and, preferably, the gel has a melting point of from 0 °C to 45°C” (Column 3, lines 38-40), i.e.,  “gels having melt-in-the-mouth characteristics” (Column 3, lines 5-8), wherein the relative proportion of gelling agent are “an amount of from 0.3 to 1.5% by weight (e.g., 0.4 to 1.2% by weight)” (Column 3, lines 36-38), which falls in the claimed range recited by applicant in claim 9. Regarding the gelling agent composition, Marrs teaches a combination of xanthan, locust bean and guar gum, as instantly claimed and also taught by Hong. Further regarding the relative proportions of the three gelling agent components Marrs teaches “from 20 to 80% by weight xanthan, up to 20% by weight locust bean gum (preferably 0.5% to 10% by weight) and from 20 to 80% by weight guar gum (e.g., from 40 to 60% by weight)” (Marrs Column 3, lines 23-26), where the proportions taught by Marrs for xanthan overlap the 

Regarding the limitations of claim 7, Hong as applied to claim 1 above teaches process of claim 1, wherein step b) is carried out while mixing at a temperature of from 60- 70.°C.(see machine translation of para 12 and 25 where the nutrients are added when the addition of nutrients is carried out at the claimed temperature range.

Regarding the limitations of claim 8, Hong as applied to claim 1 above teaches a gelled feed composition for an animal, wherein the composition is formed by the process of claim 1 (See rejection of claim 1 above and Hong abstract and machine translation para 11-28).

Regarding the limitations of claim 9, Hong as applied to claim 8 above teaches gelled feed comprising from 0.1 to 2% by weight of gelling agent relative to the weight of the gelled feed (Hong machine translation para 15 and 24 where the proportion of coagulant /gelling agent is taught to be in the range of 0.1 to 30% by weight, which overlaps the claimed range). Further the proportion of gelling agent taught by Marrs of “0.3 to 1.5% by weight” (Column 3, lines 36-38) also fall in the claimed range. Thus gelling agent content of gelled food/feed overlapping the claimed ranges was known in the art at the time of the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention based on the desired gel strength to include gelling agent in an optimal range as is instantly claimed by the applicant. Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 12, Hong as applied above to claim 1 teaches coagulants including one or any combination of  “gelatin, xanthan gum, fish gelatin powder, carrageenan, pectin, acacia gum, sodium guar gum, agar, locust bean gum, cold gelatin” (See machine translation of Hong, Para 17 and para 28, emphasis added). Thus, applicant’s claimed gelling agents xanthan, locust bean gum and guar gum  as well as pectin were known and taught by Hong. However, Hong’s disclosure of “one or any combination of ” Coagulants/gelling agents also teaches that one of ordinary skill in the art at the time of the effective filing date of the invention had the knowledge to chose one or more gelling agents from the list (Para 17 or 28) based at least on factors like the food product being gelled or the strength of the gel desired to name a few. Further, one of ordinary skill in the art also had the knowledge of the synergy between xanthan gum and galactomannan gums in general and specifically between xanthan and locust bean gum and guar gum (as taught by NPL article to Sanderson (pages 70, 72) and also by teaching of Marrs (see column 3 of Marrs). Therefore, Hong in view of Marrs as applied to claim 1 above teaches a gelled composition that contains gelling agent that is a combination of xanthan, locust bean gum and guar gum and that the gelling agent that is  substantially free of pectin (See column 3, lines , lines 22-27 and 35-40 where the gelling agent composition includes xanthan,  locust bean gum and guar gum. In view of the knowledge of synergy of xanthan gum with locust bean and guar gum was known at the time of the invention as taught by NPL to Sanderson and gel characteristics pointed by Marrs (Column 3, lines 36-40), it would have been obvious to one of ordinary skill in the art at the time of the invention to include gelling agent in the range as recited by the applicant in claim 1 and 8 and not include pectin.  The ordinary artisan would have been motivated to modify Hong and utilize the relative proportion of xanthan, locust bean and guar gum as taught by Marrs at least for the purpose of creating a gelling agent that is effective in achieving a gel has a melting point of from 0 °C to 45°C” (Column 3, lines 38-40), i.e., “gels having melt-in-the-mouth characteristics” (Column 3, lines 5-8), which will be easier for the intake of pig weanlings.

Regarding the limitations of claim 13, Hong as applied to claim 1 above teaches a gelled feed omposition provided to an animal, wherein the composition is formed by the process of claim 1 (See rejection of claim 1 above and Hong abstract and machine translation para 11-28 also see examples where the feed is actually administered to animals).

Regarding the limitations of claim 14, Hong as applied to claim 1 above teaches a gelled feed composition provided to swine, (See rejection of claim 1 above and Hong abstract and machine translation para 4 also see examples where the feed is actually administered to animals).

Claims 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong, Sanderson and Marrs as applied to claims 1, 3-5, 7-9, 12-14 above, further in view of Inoue et al (US 2012/0276271A1), hereinafter Inoue.

claim 2, Hong as applied to claim 1 above teaches process of making gelled feed (jelly feed as per English abstract and Machine translation Para 8) wherein the step of forming the mixture of water and the gelling agent is carried out at a temperature of 80-100 °C (Machine translation para 11, 24) and is silent regarding the range as recited for claim 2 of “about 60°C. to about 70°C”. Since, it is well-known in the art at the time of the effective filing date of the invention that heating the liquid /water allows the gelling agent(s) or gelling system to dissolve in the liquid fraction, therefore, it follows that temperatures of liquid fraction/water for adding gelling agents can be varied based at least on the type of gelling agent(s) or gelling system, without changing the principle of making a gel/jelly as taught by Hong. Prior art to Inoue teaches that “Heating allows the gelling system to dissolve in the liquid fraction.  
The time and temperature of the heating depends on the gelling system that is used.  Heating in step a) is preferably conducted at a temperature of from 20°C. to 130°C, more preferably of from 40°C to 100°C, even more preferably of from 60°C. to 95°C” (Para 111). Inoue also teaches gelling agents that are combinations of  xanthan gum with locust bean gum and guar gum overlapping the claimed proportions for claim1 (Para 63-64 and 66, where Inoue teaches the same gelling agents taught by Hong, Marrs Column 3 and Inoue para 63-64 and 66). Inoue also  teaches the temperature range for adding the xanthan based gelling system “In case the gelling system predominantly comprises a galactomannan or glucomannan in combination with xanthan, a temperature of heating is preferred of between 70°C. to 100°C (Para 112 of Inoue), which includes applicant’s claimed range of “about 60°C. to about 70°C” for temperature for step (a).Thus, at the time of the effective filing date of the invention, not only was varying the temperature for adding gelling agent known from 20°C. to 130°C, more preferably of from 40°C to 100°C, even more preferably of from 60°C. to 95°C” (Para 111), but specifically the temperature for a gelling system comprising a galactomannan (Locust bean gum , guar gum) in combination with xanthan was known in the range of between and 70°C. to 100°C (Para 112 of Inoue). Since, heating the liquid /water allows the gelling agent(s) or gelling system to dissolve in the liquid fraction, Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hong and choose a temperature range for heating the liquid best suited for the gelling agent (based on the teaching of Inoue, para 111 and 112). The ordinary artisan would have been motivated to modify Hong and utilize the temperature range “about 60°C. to about 70°C” for xanthan, locust bean and guar gum based gelling system, as taught by Inoue at least for the purpose of  heating the liquid /water to optimally allowing the gelling agent(s) or gelling system to dissolve in the liquid fraction (as taught by Inoue Para 111, line 1) and creating a uniform dispersion (which is also the goal of Hong , see para 11 and 24 where stir evenly is taught).

Regarding the limitations of claim 6, Hong as applied to claim 1 above teaches process of making gelled feed (jelly feed as per English abstract and Machine translation Para 8) wherein the step of forming the mixture of water and the gelling agent is carried out by “stir evenly”. Hong is silent regarding “whererein the mixing in step a) is carried out under high shear”.  Although Hong Machine translation does not .

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong , Sanderson and Marrs as applied to claims 1-9 and 12-14 above further in view of Lanter et al., (US 20050271788 A1), hereinafter Lanter.

Regarding claim 15 Hong teaches a method of claim 13, wherein the gelled feed is provided to weanlings, but Hong is silent regarding providing it to animals within about the first ten days after the animal's birth (See para 4, 5, 18 where weanlings were given the gel feed, and supplement water through gel feed). Hong also teaches that the implementations of the gel feed  is exemplary (Para 40) also teaches weaning based on average weight of the piglet, thus the ages can vary at the time of weaning and administering the gel feed. Lanter is also in the same field of endeavor and is directed to making a gelled feed for pre-weaaning and weaning piglets in particular.
Regarding claim 15 Lanter teaches a method of claim 13, wherein the gelled feed is provided within about the first ten days after the animal's birth (See para 2, 4, 7 where weanlings were given the gel feed, Lanter also teaches weaning based on average weight of the piglet, thus the ages can vary at the time of weaning and administering the gel feed. Further, Lanter Para 70 and 73 where the gel feed in the nursery prior to weaning and it was observed that the piglets that were provided gel feed in the nursery did better than the piglets that were not provided the gel feed in the nursery. Therefore, based on the teaching of Lanter and advantages of pre-weaning administration of gel feed and weaning based on the weight of the piglets, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Hong and utilize the gelled feed sooner to the piglets to achieve a determination of optimal age for piglets to first start receiving the gel feed at least for the purpose of achieving the desired nutritional benefits and optimal weight gain in the weanlings. One of ordinary skill in the art at the time of the effective filing date of the invention would have been further motivated to modify Hong in view of the weight gain and feed adjustment in pre-weaning piglets, as taught by Lanter and administer gel .   

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marrs et al., (US5633030), hereinafter Marrs. 

Marrs teaches of comestible product “exist in a gelled state and, preferably, the gel has a melting point of from 0 °C to 45°C” (Column 3, lines 38-40), i.e.,  “gels having melt-in-the-mouth characteristics” (Column 3, lines 5-8), wherein the relative proportion of gelling agent are “an amount of from 0.3 to 1.5% by weight (e.g., 0.4 to 1.2% by weight)” (Column 3, lines 36-38), which falls in the claimed range recited by applicant in claim 9. Regarding the gelling agent composition, Marrs teaches a combination of xanthan, locust bean and guar gum, as instantly claimed and also taught by Hong. Further regarding the relative proportions of the three gelling agent components Marrs teaches “from 20 to 80% by weight xanthan, up to 20% by weight locust bean gum (preferably 0.5% to 10% by weight) and from 20 to 80% by weight guar gum (e.g., from 40 to 60% by weight)” (Marrs Column 3, lines 23-26), where the proportions taught by Marrs for xanthan overlap the claimed 50-75%, for locust bean it overlaps the claimed 0.5 to 13% and for guar gum overlaps the claimed 12-37%. Thus the gelling agent composition recited in the claimed invention was known in the art at the time of the effective filing date of the invention, including relative proportions overlapping the claimed ranges for xanthan locust bean gum and guar gum as taught by Marrs.
Therefore, it would have been a matter of routine determination based on the gel strength desired to modify the teaching of Marrs and adjust the relative proportion of xanthan or galactomannan gums such that the gelling agent comprising “from 50 to 75% by weight of xanthan gum, from 0.5 to 13% by weight of locust bean gum, and from 12 to 37% by weight of guar gum, relative to the total weight of the gelling agent”. The ordinary artisan would have been motivated to modify Marrs and utilize the relative proportion of xanthan, locust bean and guar gum at least for the purpose of creating a gelling agent that is effective in achieving a gel has a melting point of from 0 °C to 45°C” (Column 3, lines 38-40), i.e., “gels having melt-in-the-mouth characteristics” (Column 3, lines 5-8).
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 11, Marrs teaches  the gelling agent of claim 10, wherein the gelling agent is substantially free of pectin (See column 3, lines , lines 22-27 and 35-40 where the gelling agent composition includes xanthan,  locust bean gum and guar gum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792